DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 66-82 in the reply filed on 05/30/22 is acknowledged.  The traversal is on the ground(s) that there is unity of invention because all the claims share a special technical feature of “wherein at least 70 mol-% of the alkanol amine is added in free form”, and because applicant asserts that the prior-art reference to Ahlnas et al. US 2011/0088590 A1 neither anticipates nor renders obvious applicant’s newly submitted independent claim 66.  This is not found persuasive because the below prior-art rejection over Ahlnas et al. US 2011/0088590 A1 is deemed to be proper due to the indefinite nature of applicant’s independent claim 66 and because independent claim 66 does not actually exclude the situation of wherein the flame retardant composition contains carboxylic acid in free form or bound to the alkanol amine or the alkaline component as applicant argues in the REMARKS section of the election/amendment filed 05/30/22. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 66 lacks clarity as presently written in regards to the following issues: 1) the nature of what is meant by “bisphosphonic acid” and because certain dependent claims seem to assume that “bisphosphonic acid” also encompasses its corresponding bisphosphonate salt(s), and 2) the limitation “of the alkanol amine is added in free from,” is indefinite because it is unclear if said addition is referring to the method of making the fire retardant composition itself, or if said addition is referring to the nature of the alkanol amine when the fire retardant composition is actually contacted with the wood product. This indefinite issue is highlighted by the fact that the preamble of independent claim 66 is drawn to a method of treating a wood product with a fire retardant composition, as opposed to a method of making a fire retardant composition. 

The following Examiner proposed amendment to independent claim 66 is set forth below for applicant’s consideration to not only overcome the above 35 U.S.C. 112 issues but also to put independent claim 66 in condition for allowance by making it free of any prior-art rejections.

--Claim 66 (Currently Amended) 
A method of treating a wood product for conferring properties of fire retardancy to the wood product comprising the following method steps: 
1) forming a fire retardant composition comprising an aqueous solution of a mixture or a reaction product of 1-hydroxyethane-1,1-diphosphonic acid (i.e. HEDP) or its salt, and an alkanol amine, and optionally an alkaline agent, wherein at least 75 mole-% of the alkanol amine is added in free form to form the fire retardant composition, said composition having a pH in the range of 3.0 to 9.0, and said composition contains no carboxylic acids in free form or bound to the alkanol amine or alkaline component. 
2) contacting the wood product with said fire retardant composition in an amount sufficient to confer properties of fire retardancy to the wood product.--.

Notes concerning the above proposed examiner’s amendment. 
A) By the above proposed examiner’s amendment, clarity is brought forth in regards to the fact that the alkanol amine is added in free form to form the fire retardant composition, and it does not necessarily have to be in free form at the time when the fire retardant composition is contacted with the wood product. 
B) In the above proposed examiner’s amendment, the component name of 1-hydroxyethane 1,1-diphosphonic acid (i.e. HEDP) or its salt has been substituted for applicant’s previously used “bisphosphonic acid” as set forth in applicant’s amendment filed 05/30/22. This substitution is for clarity purposes (i.e. overcomes confusion) and does not further limit applicant’s invention because on page 10, lines 4-8 of applicant’s specification the following definition is set forth: “In the present context, the term “bisphosphonic acid” will be used for referring to the 1-hydroxyethane 1,1-diphosphonic acid component i.e. HEDP, and “bisphosphonate will be used to refer to its anion(s). Obviously, dependent on the pH of the composition, HEDP, even when added as a salt, will be partially or totally present in dissociated form (i.e. in protonated form).”
C) In the above proposed examiner’s amendment, the limitation of “and said composition contains no carboxylic acids in free form or bound to the alkanol amine or alkaline component.” finds support on page 9, lines 30-31 of applicant’s specification and also in canceled claim 26. Said limitation would clearly overcome the herein contained prior-art rejection made over US 2011/0088590 A1 which requires that the alkanol amine is in the form of an alkanol amine carboxylate. 
D) If applicant accepts the above proposed examiner’s amendment to independent claim 66, applicant should make sure all claims dependent on independent claim 66 are properly worded to fall within the scope of newly amended independent claim 66.  

Dependent claim 67 is itself indefinite in line 3 in regards to the limitation of: “or the mixtures thereof,” because line 2 of the claim already requires that a mixture is formed. 
Dependent claim 68 is itself indefinite for the same issue 1 that independent claim 66 is indefinite. 
All other claims are being rejected here because they are either directly or indirectly dependent on rejected independent claim 66. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 68 and 70 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 68 is not further limiting when the bisphosphonic acid component is “and/or other bisphosphonic acids or bisphosphonates and/or other organic phosphonates”. As stated previously, on page 10, lines 4-8 of applicant’s specification the following definition is set forth for bisphosphonic acid: “In the present context, the term “bisphosphonic acid” will be used for referring to the 1-hydroxyethane 1,1-diphosphonic acid component i.e. HEDP, and “bisphosphonate will be used to refer to its anion(s). Obviously, dependent on the pH of the composition, HEDP, even when added as a salt, will be partially or totally present in dissociated form (i.e. in protonated form).”
Dependent claim 70 also not further limiting because bisphosphonic acid by applicant’s definition on page 10, lines 4-8 of the specification is 1-hydroxyethane 1,1-diphosphonic acid. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


IMPORTANT EXAMINATION NOTE:
The preamble of independent claim 66 is drawn to a method of treating a wood product with a fire retardant composition, as opposed to a method of making a fire retardant composition. As such, applicant’s limitation of “wherein at least 75 mole-% of the alkanol amine is added in free form,”, is not only indefinite for the reasons set forth above, but is also deemed to be moot because how the fire retardant composition is made is not actually being claimed in independent claim 66. Furthermore, as applicant is well aware, as testified to by applicant’s own specification, once the alkanol amine is combined with the bisphosphonic acid component in the aqueous composition, an acid-base reaction occurs to form the deionized salt. As such, applicant’s limitation of “wherein at least 75 mole-% of the alkanol amine is added in free form,” will be given no patentable weight in the following prior-art rejections.

Claim(s) 66, 68-74, 78-80 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlnas et al. U.S. Patent Application Publication No.: 2011/0088590 A1.
Ahlnas et al. teach a method for treating wood, in which the wood is brought into contact with a mixture of liquid or water-soluble organic ammonium carboxylate and an active ingredient which repels invertebrates, characterized in that the organic ammonium carboxylate has the formula (1), and whereby wood-preservative active ingredient contains a chelating agent which repels invertebrate, which chelating agent is selected from the group comprising an aminopolycarboxylic acid or a salt thereof, a hydroxy acid or a salt thereof or a phosphonate or a salt thereof or a mixture of chelating agents which belong to two of more groups thereof, see independent claim 1.
Applicant’s claims are deemed to be anticipated over Composition 2 in its application to the surface of a plywood board to render it both fire retarded and repellant against insects, such as termites, see paragraphs [0098]-[0101].  Composition 2 comprises: 1) 10 wt% of a solution comprising 57 wt% monoethanolamine (i.e. 5.7 wt% of monoethanolamine in the composition as a whole), 2) 49.2 wt% of a solution of Cublen KT 600 (29.5 wt% HEDP) (i.e. 14.5 wt% of HEDP = 1-hydroxyethane-1,1-diphosphonic acid in the composition as a whole), 3) 20.6 wt% of ammonia (i.e. an alkaline agent), 4) 3.6 wt% of ionic tenside (i.e. a surfactant) and 5) balance water.
Paragraph [0101]  discloses the method of application of the composition to the wood product can be by impregnating, painting or spraying. 

Claim(s) 67 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlnas et al. U.S. Patent Application Publication No.: 2011/0088590 A1.
Ahlnas et al. has been described above and differ from applicant’s claimed invention in the following ways: 1) there does not seem to be a direct teaching (i.e. by way of a specific example) to where a mixture of 1-hydroxyethane-1,1-diphosphonic acid and another phosphonate compound is used, as set forth in applicant’s dependent claim 67, 2) there does not seem to be a direct teaching (i.e. by way of a specific example) to where the composition used for treating wood consists of an alkaline agent, 1-hydroxyethane-1,1-diphosphonic acid and an alkanol amine, as set forth in applicant’s dependent claim 75 and 3) there does not seem to be a direct teaching (i.e. by way of a specific example) to where the composition further comprises ammonium phosphate, borate and/or boric acid as set forth in applicant’s dependent claim 76.
It would have been obvious to one having ordinary skill in the art to use Ahlnas et al.’s disclosure, such as in paragraphs [0032], [0103], claim 3, claim 18 and/or claim 40 as strong motivation to actually use a mixture of 1-hydroxyethane-1,1-diphosphonic acid and another phosphonate compound. It is well known in the art that it is not inventive to merely follow the direct disclosure of a prior-art reference. 
It would have been obvious to one having ordinary skill in the art to use Ahlnas et al.’s disclosure that the addition of a surfactant component to the wood treating composition is optional, see paragraphs [0073]-[0074] and [0081], as strong motivation NOT to include a surfactant component into the wood treating composition, such as excluding the ionic tenside component from Ahlnas et al.’s Composition 2. 
Likewise, it would have been obvious to one having ordinary skill in the art to use Ahlnas et al.’s disclosure of the optional addition of borate(s) wood preservatives to the composition, see paragraphs [0058], [0060] and/or dependent claim 35, as strong motivation to actually incorporate a borate into the wood preservative composition for the benefits it would impart.  It is well known in the art that it is not inventive to merely follow the direct disclosure of a prior-art reference.

                              Claims Free of Prior-Art Rejections
Claims 77 and 81 are free of any prior-art rejections.

Double Patenting
Claims  66-75, 78-80 and 82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-23 of copending Application No. 17/272,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are basically deemed to be a subset of the pending claims in that the method used in the copending claims is impregnating the wood object with the composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764